             Case 2:20-cv-00657-BJR Document 12 Filed 09/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         LINA KIM,                                    CASE NO. C20-0657JLR

11                              Plaintiff,              MINUTE ORDER
                  v.
12
           SENTINEL INSURANCE
13
           COMPANY LIMITED,
14
                                Defendant.
15
           The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
           This case is hereby transferred to the Honorable Barbara J. Rothstein as related to
18
     //
19
     //
20
     //
21
     //
22


     MINUTE ORDER - 1
             Case 2:20-cv-00657-BJR Document 12 Filed 09/17/20 Page 2 of 2




 1   similar matters where plaintiffs seek insurance coverage for a business interruption

 2   related to the COVID-19 pandemic. All future pleadings shall bear the cause number

 3   C20-0657BJR.

 4         Filed and entered this 17th day of September, 2020.

 5
                                                WILLIAM M. MCCOOL
 6                                              Clerk of Court

 7                                              s/ Ashleigh Drecktrah
                                                Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
